                                                                                                                                                                            Case 3:20-cv-04636-WHA Document 148 Filed 08/04/21 Page 1 of 6



                                                                                                                                                                        1   TROUTMAN PEPPER HAMILTON
                                                                                                                                                                            SANDERS LLP
                                                                                                                                                                        2   Elizabeth Holt Andrews (SBN 263206)               Charles Sensiba (admitted pro
                                                                                                                                                                                                                                                         pro hac vice)
                                                                                                                                                                            elizabeth.andrews@troutman.com                    charles.sensiba@troutman.com
                                                                                                                                                                        3   Three Embarcadero Center, Suite 800               401 9th Street N.W., Suite 1000
                                                                                                                                                                            San Francisco, California 94111-4057              Washington, D.C. 20004
                                                                                                                                                                       4    Telephone:     415.477.5700                       Telephone:      202.274.2850
                                                                                                                                                                            Facsimile:     415.477.5710                       Facsimile:      202.274.2994
                                                                                                                                                                        5
                                                                                                                                                                            Misha Tseytlin (admitted pro
                                                                                                                                                                                                     pro hac vice)            Andrea W. Wortzel (admitted pro
                                                                                                                                                                                                                                                            pro hac vice)
                                                                                                                                                                        6   misha.tseytlin@troutman.com                       andrea.wortzel@troutman.com
                                                                                                                                                                            Sean T.H. Dutton (admitted pro
                                                                                                                                                                                                       pro hac vice)          1001 Haxall Point, 15th Floor
                                                                                                                                                                        7   sean.dutton@troutman.com                          Richmond, VA 23219
                                                                                                                                                                            227 W. Monroe Street, Suite 3900                  Telephone:     804.697.1406
                                                                                                                                                                        8   Chicago, IL 60606-5085                            Facsimile:     804.697.1339
                                                                                                                                                                            Telephone:    312.759.1920
                                                                                                                                                                        9   Facsimile:    312.759.1939
                                                                                                                                                                                                                              Attorneys for
                                                                                                                                                                                                                                         for Intervenor Defendant
                                                                                                                                                                       10                                                     National Hydropower Association
                             S AN DERS LLP
                    AM ILTON SANDERS   LLP




                                                                                                                                                                       11   Additional Counsel listed in signature
                                                                                                           S A N F R A N C I S C O , C A L I F O R N I A 94 111-4057
                                             T H R E E E M B A R C A D E R O C E N T E R , S U I T E 800




                                                                                                                                                                            blocks
                                                                                                                                                                       12
                  HAMILTON




                                                                                                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                                                                                                       13                          NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                                                                                        SAN FRANCISCO DIVISION
            EPPER H
          PEPPER




                                                                                                                                                                       14
                                                                                                                                                                                                                                   Lead Case No. 3:20-CV-04636-WHA
                                                                                                                                                                             In re: Clean Water Act Rulemaking
T ROUTMAN P
TROUTMAN




                                                                                                                                                                       15
                                                                                                                                                                                                                                   Related Case Nos.
                                                                                                                                                                       16                                                          3:20-CV-04869-WHA
                                                                                                                                                                                                                                   3 :20-CV-04869-WHA
                                                                                                                                                                                                                                   3:20-CV-06137-WHA
                                                                                                                                                                                                                                   3 :20-CV-06137-WHA
                                                                                                                                                                       17
                                                                                                                                                                                                                                              DEFENDANTS’
                                                                                                                                                                                                                                  INTERVENOR DEFENDANTS'
                                                                                                                                                                       18                                                         MOTION TO STRIKE PLAINTIFFS’
                                                                                                                                                                                                                                                   PLAINTIFFS'
                                                                                                                                                                                                                                  OPPOSITION TO DEFENDANT'S
                                                                                                                                                                                                                                                DEFENDANT’S
                                                                                                                                                                       19                                                         MOTION FOR REMAND WITHOUT
                                                                                                                                                                                                                                  VACATUR TO THE EXTENT
                                                                                                                                                                       20                                                         PLAINTIFFS REQUEST REMAND
                                                                                                                                                                                                                                  WITH VACATUR
                                                                                                                                                                       21
                                                                                                                                                                                                                                  Hearing Date: September 9, 2021
                                                                                                                                                                       22                                                         Time: 8:00 AM
                                                                                                                                                                                                                                  Courtroom: 12, 19th Floor
                                                                                                                                                                       23                                                         Judge: The Hon. William H. Alsup

                                                                                                                                                                       24

                                                                                                                                                                       25

                                                                                                                                                                       26

                                                                                                                                                                       27

                                                                                                                                                                       28                                                                                  Case No. 3:20-CV-04636-WHA
                                                                                                                                                                                                   Defendants’ Motion to Strike Plaintiffs'
                                                                                                                                                                                        Intervenor Defendants'                  Plaintiffs’ Request to Remand with Vacatur
                                                                                                                                                                                 Case 3:20-cv-04636-WHA Document 148 Filed 08/04/21 Page 2 of 6



                                                                                                                                                                        1            The States of Arkansas, Louisiana, Mississippi, Missouri, Montana, Texas, West Virginia,

                                                                                                                                                                        2   and Wyoming (collectively the "State
                                                                                                                                                                                                          “State Defendants"),
                                                                                                                                                                                                                 Defendants”), American Petroleum Institute ("API"),
                                                                                                                                                                                                                                                            (“API”),

                                                                                                                                                                        3   Interstate Natural Gas Association of America ("INGAA"),
                                                                                                                                                                                                                          (“INGAA”), and National Hydropower

                                                                                                                                                                       4    Association ("NHA")
                                                                                                                                                                                        (“NHA”) (collectively "intervenor
                                                                                                                                                                                                              “intervenor defendants")
                                                                                                                                                                                                                          defendants”) respectfully submit this motion to

                                                                                                                                                                        5          plaintiffs’ oppositions (Dkts. 145, 146, and 147) to the motion for remand without vacatur
                                                                                                                                                                            strike plaintiffs'

                                                                                                                                                                        6   filed by defendant Environmental Protection Agency ("EPA"),
                                                                                                                                                                                                                               (“EPA”), to the extent plaintiffs request

                                                                                                                                                                        7   remand with vacatur in the above-captioned case.

                                                                                                                                                                        8   I.       INTRODUCTION
                                                                                                                                                                        9            Intervenor defendants intervened into this action to defend the Clean Water Act Section

                                                                                                                                                                       10   401 Certification Rule, 85 Fed. Reg. 42,210 (July 13, 2020) (the "Rule"),
                                                                                                                                                                                                                                             “Rule”), issued by EPA.
                             S AN DERS LLP
                    AM ILTON SANDERS   LLP




                                                                                                                                                                       11   Intervenor defendants do not oppose EPA’s
                                                                                                                                                                                                                EPA's motion to remand the Rule to the agency without
                                                                                                           S A N F R A N C I S C O , C A L I F O R N I A 94 111-4057
                                             T H R E E E M B A R C A D E R O C E N T E R , S U I T E 800




                                                                                                                                                                       12   vacatur, because that relief would allow the Rule to remain in place while EPA conducts notice-
                  HAMILTON




                                                                                                                                                                       13   and-comment rulemaking to determine whether to modify or replace the Rule. Had EPA sought
            EPPER H
          PEPPER




                                                                                                                                                                       14   to remand the Rule with vacatur, intervenor defendants would have opposed and sought to defend
T ROUTMAN P
TROUTMAN




                                                                                                                                                                       15   the Rule on the merits.

                                                                                                                                                                       16            Plaintiffs oppose EPA’s
                                                                                                                                                                                                       EPA's motion and have asked the Court to deny it. But they have also

                                                                                                                                                                       17   asked the Court to remand the Rule with vacatur, without receiving full briefmg
                                                                                                                                                                                                                                                    briefing on the merits

                                                                                                                                                                       18   from EPA or intervenor defendants. Plaintiffs'
                                                                                                                                                                                                               Plaintiffs’ vacatur request is procedurally improper and is

                                                                                                                                                                       19   deeply prejudicial to intervenor defendants, whose very reason for entering this case was to

                                                                                                                                                                       20   ensure the Rule was not vacated judicially. If plaintiffs want this Court to vacate the Rule, they

                                                                                                                                                                       21   must file a separate motion seeking that relief in compliance with this Court's
                                                                                                                                                                                                                                                    Court’s rules and standing

                                                                                                                                                                       22   orders, which intervenor defendants would oppose. See Fed. R. Civ. P. 7(b); Civil L.R. 7-1(a);

                                                                                                                                                                       23   Supplemental Order to Order Setting Initial Case Management Conference in Civil Cases Before

                                                                                                                                                                       24   Judge William Alsup at 3, ¶
                                                                                                                                                                                                      ¶ 11.

                                                                                                                                                                       25            Accordingly, intervenor defendants respectfully request that this Court strike plaintiffs'
                                                                                                                                                                                                                                                                    plaintiffs’

                                                                                                                                                                       26   opposition briefs to the extent that those briefs request vacatur of the Rule. In the alternative, if

                                                                                                                                                                       27   this Court intends to consider plaintiffs'
                                                                                                                                                                                                           plaintiffs’ unmoved-for request for vacatur of any aspect of the

                                                                                                                                                                       28   Rule, it should permit intervenor defendants an opportunity to file opposition briefs, with
                                                                                                                                                                                                                             -2-                    Case No. 3:20-CV-04636-WHA
                                                                                                                                                                                                      Defendants’ Motion to Strike Plaintiffs'
                                                                                                                                                                                           Intervenor Defendants'                  Plaintiffs’ Request to Remand with Vacatur
                                                                                                                                                                              Case 3:20-cv-04636-WHA Document 148 Filed 08/04/21 Page 3 of 6



                                                                                                                                                                        1   supportive declarations.

                                                                                                                                                                        2   II.    BACKGROUND
                                                                                                                                                                        3          Plaintiffs filed three complaints in this now consolidated action: Idaho Rivers United,

                                                                                                                                                                       4    American Rivers, California Trout, and American Whitewater on July 13, 2020, Dkt. 1 (amended

                                                                                                                                                                        5   complaint filed September 29, 2020, Dkt. 75); twenty states and the District of Columbia on

                                                                                                                                                                        6   October 30, Dkt. 96; and Columbia Riverkeeper, Sierra Club, Suquamish Tribe, Pyramid Lake

                                                                                                                                                                        7   Paiute Tribe, Orutsaramiut Native Council on November 2, Dkt. 98. Plaintiffs'
                                                                                                                                                                                                                                              Plaintiffs’ complaints sought

                                                                                                                                                                        8   an order vacating the Rule as unlawful and enjoining the EPA from enforcing it. Dkt. 75.

                                                                                                                                                                        9   Intervenor defendants moved to intervene to defend the Rule on August 28, 2020, Dkt. 27 (State

                                                                                                                                                                       10   Defendants); and September 4, Dkts. 56 (API and INGAA), and 75 (Case No. 3:20-cv-04869-
                             S AN DERS LLP
                    AM ILTON SANDERS   LLP




                                                                                                                                                                       11   WHA) (NHA). This Court granted the motions to intervene on September 17, 2020, Dkt. 62
                                                                                                           S A N F R A N C I S C O , C A L I F O R N I A 94 111-4057
                                             T H R E E E M B A R C A D E R O C E N T E R , S U I T E 800




                                                                                                                                                                       12   (State Defendants); and October 9, Dkts. 78 (API and INGAA), and 113 (Case No. 3:20-cv-
                  HAMILTON




                                                                                                                                                                       13   04869-WHA) (NHA).
            EPPER H
          PEPPER




                                                                                                                                                                       14          On June 18, 2021, EPA notified this Court of its intent to file a Motion to Remand
T ROUTMAN P
TROUTMAN




                                                                                                                                                                       15   Without
                                                                                                                                                                            Without Vacatur.
                                                                                                                                                                                    Vacatur. Dkt. 141. On June 21, 2021, this Court set a briefing schedule for EPA’s
                                                                                                                                                                                                                                                                EPA's

                                                                                                                                                                       16   upcoming Motion, requiring the motion by July 1, intervenor defendants'
                                                                                                                                                                                                                                        defendants’ briefs by July 15, any

                                                                                                                                                                       17   briefs in opposition by July 26, and EPA’s
                                                                                                                                                                                                                 EPA's reply brief by August 12. Dkt. 142. On July 1, EPA

                                                                                                                                                                       18   filed its Motion, seeking remand without vacatur of the Rule to the agency. Dkt. 143. Because

                                                                                                                                                                       19   intervenor defendants do not oppose the relief EPA seeks, they decided not to burden this Court

                                                                                                                                                                       20   with further briefing. On July 26, 2021, plaintiffs responded with three separate briefs in

                                                                                                                                                                       21   Opposition To Defendants'
                                                                                                                                                                                          Defendants’ Motion For Remand Without
                                                                                                                                                                                                                        Without Vacatur.
                                                                                                                                                                                                                                Vacatur. Dkts. 145-47.
                                                                                                                                                                                                                                               145–47. As part of

                                                                                                                                                                       22   plaintiffs’ claimed opposition, they requested, in one brief as their primary argument, Dkt. 147 at
                                                                                                                                                                            plaintiffs'

                                                                                                                                                                       23   2–15, and in the other two in the alternative, Dkts. 145 at 11-16,
                                                                                                                                                                            2-15,                                                       11–16, 146 at 18-23,
                                                                                                                                                                                                                                                      18–23, that this Court

                                                                                                                                                                       24   vacate the Rule. Because this Court's
                                                                                                                                                                                                          Court’s briefing schedule required intervenor defendants to file

                                                                                                                                                                       25   their briefs before plaintiffs, intervenor defendants are unable to respond to plaintiffs'
                                                                                                                                                                                                                                                           plaintiffs’ new

                                                                                                                                                                       26   affirmative requests for relief under this Court's
                                                                                                                                                                                                                       Court’s briefing schedule.

                                                                                                                                                                       27   III.   ARGUMENT
                                                                                                                                                                       28          A. Parties seeking relief in the Northern District of California must do so via motion or
                                                                                                                                                                                                                             -3-                     Case No. 3:20-CV-04636-WHA
                                                                                                                                                                                                     Defendants’ Motion to Strike Plaintiffs'
                                                                                                                                                                                          Intervenor Defendants'                  Plaintiffs’ Request to Remand with Vacatur
                                                                                                                                                                             Case 3:20-cv-04636-WHA Document 148 Filed 08/04/21 Page 4 of 6



                                                                                                                                                                        1   stipulation. Fed. R. Civ. P. 7(b)(1) ("A
                                                                                                                                                                                                                 (“A request for a court order must be made by motion.");
                                                                                                                                                                                                                                                               motion.”); Civil

                                                                                                                                                                        2   L.R. 7-1(a) (listing types of permissible motions and stipulations); see also Civil L.R. 7-2(a)

                                                                                                                                                                        3   (providing that all motions should "be
                                                                                                                                                                                                               “be filed, served and noticed in writing"
                                                                                                                                                                                                                                                writing” unless "otherwise
                                                                                                                                                                                                                                                                “otherwise

                                                                                                                                                                       4    ordered or permitted by the assigned Judge”).
                                                                                                                                                                                                                 Judge"). This Court is particularly attuned to the problems

                                                                                                                                                                        5   caused by parties trying to obtain relief through the back door, to the point that it devoted a

                                                                                                                                                                        6   paragraph of its own standing order to the problem as well. Supplemental Order to Order Setting

                                                                                                                                                                        7   Initial Case Management Conference in Civil Cases Before Judge William Alsup at 3, ¶
                                                                                                                                                                                                                                                               ¶ 11

                                                                                                                                                                        8   (providing that the "title
                                                                                                                                                                                                “title of a submission must be sufficient to alert the Court to the relief sought;

                                                                                                                                                                        9   for example, please do not bury a request for continuance in the body of the memorandum").
                                                                                                                                                                                                                                                         memorandum”).

                                                                                                                                                                       10          This policy is consistent throughout district courts in California. A party may not evade
                             S AN DERS LLP
                    AM ILTON SANDERS   LLP




                                                                                                                                                                       11   and nullify these requirements by "piggy-back[ing]"
                                                                                                                                                                                                              “piggy-back[ing]” its requested relief through briefing opposing
                                                                                                           S A N F R A N C I S C O , C A L I F O R N I A 94 111-4057
                                             T H R E E E M B A R C A D E R O C E N T E R , S U I T E 800




                                                                                                                                                                       12   a motion filed by another party. Thomasson v. GC Servs. L.P., No. 05cv0940-LAB (CAB), 2007
                  HAMILTON




                                                                                                                                                                       13   U.S. Dist. LEXIS 54693, *21 (S.D. Cal. July 13, 2007), rev’d,
                                                                                                                                                                                                                                   rev'd, in part,
                                                                                                                                                                                                                                             part, on other grounds, 321 F.
            EPPER H
          PEPPER




                                                                                                                                                                       14   App’x 557 (9th Cir. 2008). Parties, in short, may not seek "affirmative
                                                                                                                                                                            App'x                                                      “affirmative relief through [their]
T ROUTMAN P
TROUTMAN




                                                                                                                                                                       15   Opposition [briefings]."
                                                                                                                                                                                       [briefings].” Smith v. Premiere Valet
                                                                                                                                                                                                                       Valet Servs., No. 2:19-cv-09888-CJC-MAA, 2020

                                                                                                                                                                       16   U.S. Dist. LEXIS 228465, at *42 (C.D. Cal. Aug. 4, 2020); see e.g., Interworks Unlimited, Inc. v.

                                                                                                                                                                       17   Digital Gadgets, LLC, No. CV 17-04983 TJX (KSx), 2019 U.S. Dist. LEXIS 167149, at *3-4
                                                                                                                                                                                                                                                              *3–4

                                                                                                                                                                       18   (C.D. Cal. June 11, 2019); Max Sound Corp. v. Google LLC, No. 5:14-cv-04412-EJD, 2018 U.S

                                                                                                                                                                       19   Dist. LEXIS 59335, *7-8
                                                                                                                                                                                               *7–8 (N.D. Cal. Apr. 6, 2018) (rejecting stay request asserted by plaintiff in

                                                                                                                                                                       20   opposition papers to defendant's
                                                                                                                                                                                                 defendant’s motion, as procedurally improper under Civil Local Rule 7-

                                                                                                                                                                       21   1(a)); Largan Precision Co., Ltd. v. Fujinon Corp., No. C 10-1318 SBA (JL), 2011 U.S. Dist.

                                                                                                                                                                       22   LEXIS, at *14 (N.D. Cal. Mar. 31, 2011) ("[I]t
                                                                                                                                                                                                                    (“[I]t is improper for [plaintiff], in opposition to a

                                                                                                                                                                       23   discovery motion, to request an Order from this Court seeking affirmative, substantive

                                                                                                                                                                       24   remedies.”); Winward
                                                                                                                                                                            remedies."); Winward v. Pfizer, Inc., Nos. C 07-0878 SBA & C 07-0879 SBA, 2007 U.S. Dist.

                                                                                                                                                                       25   LEXIS 82885, at *6-7
                                                                                                                                                                                            *6–7 (N.D. Cal. Oct. 22, 2007) (ignoring a non-moving party's
                                                                                                                                                                                                                                                  party’s transfer request

                                                                                                                                                                       26   on the ground that there was "no
                                                                                                                                                                                                         “no motion before the Court actually requesting a transfer of

                                                                                                                                                                       27   venue”). Failure to follow this Court's
                                                                                                                                                                            venue").                        Court’s rules in this respect is a basis for denying any such relief.

                                                                                                                                                                       28   Smith, 2020 U.S. Dist. LEXIS 228465, at *42-43;
                                                                                                                                                                                                                    *42–43; Duong v. Groundhog Enters., Inc., No. 2:19-
                                                                                                                                                                                                                         -4-                  Case No. 3:20-CV-04636-WHA
                                                                                                                                                                                                     Defendants’ Motion to Strike Plaintiffs'
                                                                                                                                                                                          Intervenor Defendants'                  Plaintiffs’ Request to Remand with Vacatur
                                                                                                                                                                              Case 3:20-cv-04636-WHA Document 148 Filed 08/04/21 Page 5 of 6



                                                                                                                                                                        1   cv-01333-DMG-MAA, 2020 U.S. Dist. LEXIS 76611, *37 (C.D. Cal. Feb. 28, 2020).

                                                                                                                                                                        2          B. Plaintiffs'
                                                                                                                                                                                      Plaintiffs’ requests for vacatur of the Rule inappropriately seek affirmative relief

                                                                                                                                                                        3   without complying with this Court's
                                                                                                                                                                                                        Court’s rules and should therefore be struck. EPA properly filed a

                                                                                                                                                                       4    motion seeking remand without vacatur, in compliance with this Court's
                                                                                                                                                                                                                                           Court’s rules. In their

                                                                                                                                                                        5   oppositions, plaintiffs do not merely oppose EPA’s
                                                                                                                                                                                                                         EPA's request, but instead ask for new, drastic relief:

                                                                                                                                                                        6   vacatur of the Rule. Dkts. 145 at 11-16,
                                                                                                                                                                                                              11–16, 146 at 18-23,
                                                                                                                                                                                                                            18–23, 147 at 2-15.
                                                                                                                                                                                                                                          2–15. Plaintiffs did not file a

                                                                                                                                                                        7   motion seeking this affirmative relief and did not give to intervenor defendants the mandatory

                                                                                                                                                                        8   notice that they would be seeking this relief. Civil L.R. 7.1(a) & 7.2(a). This violated this

                                                                                                                                                                        9   Court’s rules, including under all of the authorities cited immediately above.
                                                                                                                                                                            Court's

                                                                                                                                                                       10          Plaintiffs’ decision to violate this Court's
                                                                                                                                                                                   Plaintiffs'                          Court’s rules is particularly prejudicial to intervenor
                             S AN DERS LLP
                    AM ILTON SANDERS   LLP




                                                                                                                                                                       11   defendants. In seeking vacatur of the Rule, plaintiffs make numerous arguments throughout their
                                                                                                           S A N F R A N C I S C O , C A L I F O R N I A 94 111-4057
                                             T H R E E E M B A R C A D E R O C E N T E R , S U I T E 800




                                                                                                                                                                       12   oppositions that go to the legality of the Rule and the claimed need for vacatur, Dkts. 145 at 11-
                                                                                                                                                                                                                                                                           11–
                  HAMILTON




                                                                                                                                                                       13   16, 146 at 18-23,
                                                                                                                                                                                       18–23, 147 at 2-15,
                                                                                                                                                                                                     2–15, which intervenor defendants oppose. Had plaintiffs complied with
            EPPER H
          PEPPER




                                                                                                                                                                       14   this Court's
                                                                                                                                                                                 Court’s rules and filed a motion seeking vacatur relief, intervenor defendants would have
T ROUTMAN P
TROUTMAN




                                                                                                                                                                       15   opposed, and presented substantial authority against all of plaintiffs'
                                                                                                                                                                                                                                        plaintiffs’ assertions. Plaintiffs may

                                                                                                                                                                       16   not avoid such adversarial litigation by "piggy-back[ing]"
                                                                                                                                                                                                                     “piggy-back[ing]” their requested relief—which would

                                                                                                                                                                       17   give plaintiffs
                                                                                                                                                                                 plaintiffs everything they have sought in this litigation without having to prove
                                                                                                                                                                                                                                                             prove up their

                                                                                                                                                                       18   case—through opposition briefing. Thomasson, 2007 U.S. Dist. LEXIS 54693, *21.

                                                                                                                                                                       19          Accordingly, intervenor defendants respectfully request that this Court strike plaintiffs'
                                                                                                                                                                                                                                                                  plaintiffs’

                                                                                                                                                                       20   opposition briefs to the extent that those briefs request vacatur of the Rule. At the minimum, if

                                                                                                                                                                       21   this Court intends to consider vacating the Rule in any respect, it should permit intervenor

                                                                                                                                                                       22   defendants an opportunity to file briefs, with supportive declarations, in opposition to plaintiffs'
                                                                                                                                                                                                                                                                     plaintiffs’

                                                                                                                                                                       23   unmoved-for request for vacatur of the Rule.

                                                                                                                                                                       24   IV.    CONCLUSION
                                                                                                                                                                       25          For the foregoing reasons, intervenor defendants respectfully request that this Court grant

                                                                                                                                                                       26   their motion to strike plaintiffs'
                                                                                                                                                                                                   plaintiffs’ opposition to defendant’s
                                                                                                                                                                                                                             defendant's motion for remand without vacatur, to

                                                                                                                                                                       27   the extent plaintiffs request remand with vacatur.

                                                                                                                                                                       28
                                                                                                                                                                                                                                -5-                           Case No. 3:20-CV-04636-WHA
                                                                                                                                                                                                     Defendants’ Motion to Strike Plaintiffs'
                                                                                                                                                                                          Intervenor Defendants'                  Plaintiffs’ Request to Remand with Vacatur
                                                                                                                                                                             Case 3:20-cv-04636-WHA Document 148 Filed 08/04/21 Page 6 of 6



                                                                                                                                                                        1                                         Respectfully submitted,

                                                                                                                                                                        2
                                                                                                                                                                            Dated: August 4, 2021                 TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                                                                        3

                                                                                                                                                                       4                                          By: /s/ Elizabeth Holt Andrews
                                                                                                                                                                                                                      Elizabeth Holt Andrews
                                                                                                                                                                        5                                             Misha Tseytlin (admitted pro
                                                                                                                                                                                                                                               pro hac vice)
                                                                                                                                                                                                                      Charles Sensiba (admitted pro
                                                                                                                                                                                                                                                pro hac vice)
                                                                                                                                                                        6                                                                           pro hac vice)
                                                                                                                                                                                                                      Andrea W. Wortzel (admitted pro
                                                                                                                                                                                                                      Sean T.H. Dutton (admitted pro
                                                                                                                                                                                                                                                 pro hac vice)
                                                                                                                                                                        7
                                                                                                                                                                                                                                  for Intervenor Defendant
                                                                                                                                                                                                                        Attorneys for
                                                                                                                                                                        8                                               National Hydropower Association

                                                                                                                                                                        9

                                                                                                                                                                       10                                         JEFF LANDRY
                             S AN DERS LLP
                                       LLP




                                                                                                                                                                                                                  ATTORNEY GENERAL OF LOUISIANA
                    AM ILTON SANDERS




                                                                                                                                                                       11
                                                                                                           S A N F R A N C I S C O , C A L I F O R N I A 94 111-4057
                                             T H R E E E M B A R C A D E R O C E N T E R , S U I T E 800




                                                                                                                                                                                                                  By: /s/ Joseph S. St. John
                                                                                                                                                                       12                                             Elizabeth B. Murrill, Solicitor General
                  HAMILTON




                                                                                                                                                                                                                      (admitted pro
                                                                                                                                                                                                                                 pro hac vice)
                                                                                                                                                                       13                                             Joseph S. St. John, Deputy Solicitor
            EPPER H




                                                                                                                                                                                                                      General (admitted pro
                                                                                                                                                                                                                                          pro hac vice)
          PEPPER




                                                                                                                                                                       14                                             Ryan M. Seidemann, Assistant Attorney
                                                                                                                                                                                                                      General (admitted pro
                                                                                                                                                                                                                                          pro hac vice)
T ROUTMAN P
TROUTMAN




                                                                                                                                                                       15
                                                                                                                                                                                                                        Attorneys for
                                                                                                                                                                                                                                  for State Intervenor Defendants
                                                                                                                                                                       16                                               States of Arkansas, Louisiana, Mississippi,
                                                                                                                                                                                                                        Missouri, Montana, Texas, West Virginia,
                                                                                                                                                                       17                                               and Wyoming
                                                                                                                                                                       18
                                                                                                                                                                                                                        HUNTON ANDREWS KURTH LLP
                                                                                                                                                                       19

                                                                                                                                                                       20                                         By: /s/ Claire Ellis
                                                                                                                                                                                                                      Clare Ellis
                                                                                                                                                                       21                                             George P. Sibley, III
                                                                                                                                                                                                                      (admitted pro
                                                                                                                                                                                                                                 pro hac vice)
                                                                                                                                                                       22                                             Deidre G. Duncan (admitted pro
                                                                                                                                                                                                                                                 pro hac vice)

                                                                                                                                                                       23                                                          for Intervenor Defendants
                                                                                                                                                                                                                        Attorneys for
                                                                                                                                                                                                                        American Petroleum Institute and
                                                                                                                                                                       24                                               Interstate Natural Gas Association of
                                                                                                                                                                                                                        America
                                                                                                                                                                       25

                                                                                                                                                                       26

                                                                                                                                                                       27

                                                                                                                                                                       28
                                                                                                                                                                                                                               -6-                           Case No. 3:20-CV-04636-WHA
                                                                                                                                                                                                    Defendants’ Motion to Strike Plaintiffs'
                                                                                                                                                                                         Intervenor Defendants'                  Plaintiffs’ Request to Remand with Vacatur
